Citation Nr: 1038608	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as 
due to exposure to herbicides or as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to March 1976, 
which included service from August 1970 to August 1972 in the 
Republic of Vietnam, where he is presumed by VA to have been 
exposed to herbicides.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision, in which, the RO, in 
pertinent part, denied service connection for hypertension.  

In May 2006 and February 2008, the case was remanded for 
additional notice and development.  The case is now before the 
Board for further appellate consideration.


FINDING OF FACT

1.  Neither hypertension nor diabetes mellitus type II were 
present in service, or for many years thereafter, nor is there 
any probative medical evidence of a nexus between hypertension 
and service, to include as due to exposure to herbicides.

2.  The probative medical evidence of record is against the 
Veteran's hypertension being caused, or aggravated, by his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include 
as due to exposure to herbicides or as secondary to service-
connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159.  

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.  

Collectively, letters dated in April 2003, September 2007, 
February 2008, and September 2008 provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and how a 
disability rating and an effective date is established consistent 
with the holdings in Pelegrini and Dingess.  After the Veteran 
and his representative were afforded opportunity to respond to 
the notice identified above, the January 2010 supplemental 
statement of the case (SSOC) reflects readjudication of the 
service connection claim on appeal.  Consequently, any error in 
the sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim decided on appeal.  The Veteran's service treatment 
records, post-service VA treatment records, identified private 
treatment records, a private physician's statement, and various 
lay statements submitted by the Veteran and his representative, 
on his behalf, have been associated with the record.  A May 2003 
VA examination report with a September 2007 addendum involved a 
thorough interview with the Veteran and an opinion, along with a 
May 2010 Veterans Health Administration (VHA) opinion based on a 
thorough review of the claims file, have provided sufficient 
detail for the Board to make a decision on the claim decided on 
appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed evaluation 
of the claim).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's previous remands with 
regard to the claim decided on appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (199).  Thus, the Board finds that there is 
no additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim decided on appeal.  

II. Analysis

The Veteran claims that his hypertension was caused or aggravated 
by his service-connected diabetes mellitus type II.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disease first diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Hypertension is presumed to be service connected if manifested to 
a compensable degree within one year after military discharge.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.309(a).  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2010) (defining 
hypertension for purposes of that section as diastolic blood 
pressure predominantly 90 mm. or greater and isolated systolic 
hypertension as systolic blood pressure predominantly 160 mm. or 
greater with diastolic blood pressure of less than 90mm).  Note 1 
of that diagnostic code also provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  Id., 
Note 1.  The evidence fails to show that the Veteran's 
hypertension was manifested to a compensable degree within one 
year after military discharge.

Under 38 C.F.R. § 3.310 (which was revised effective in October 
2006), service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. § 3.310.  Such permits a grant of 
service connection not only for disability caused by a service-
connected disability, but for the degree of disability resulting 
from aggravation to a nonservice- connected disability by a 
service-connected disability.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Type II diabetes mellitus is a disease for which VA has 
determined that presumptive service connection based on exposure 
to herbicides in Vietnam is warranted.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  In the June 2003 rating 
decision, the subject of this appeal, the RO granted service 
connection for type II diabetes mellitus on a presumptive basis 
due to exposure to herbicides, effective February 19, 2003.  
Hypertension is not one of the diseases for which VA has 
determined that presumptive service connection based on exposure 
to herbicides used in Vietnam is warranted.  See 75 Fed. Reg. 
53,202-53,216, 53,205 (Aug. 31, 2010); see also 72 Fed. Reg. 
32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 
7, 1996); and 59 Fed. Reg. 341-46 (Jan. 4, 1994).  Therefore, 
service connection may not be granted for hypertension on the 
basis of the presumptive regulatory provisions just discussed.  
In the absence of a diagnosed disease for which the presumption 
applies, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and the 
Veteran's claim of service connection for hypertension can only 
be addressed on a direct or a secondary service connection basis 
in this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Applying the above statutory and regulatory provisions to the 
evidence of record, the Board finds that the preponderance of the 
evidence is against service connection for hypertension, on a 
direct, presumptive or secondary basis.

The service treatment records reflect that the Veteran's blood 
pressure readings on his September 1969 entrance examination and 
on his February 1976 separation examination reports were 118/72 
and 130/90, respectively.  No other readings were noted in his 
service treatment records.

The post-service treatment records from the Family Healthcare 
Center-Danville reflect that, during his initial visit in 
February 1998, the Veteran gave a history of having been told 
that his blood pressure frequently had been high though he had 
never been treated for it.  On examination, the Veteran's blood 
pressure reading initially was 158/104, and later was 154/102.  
He was diagnosed with hypertension and prescribed atenolol 50 
mg/day.  At a March 1998 follow-up, his blood pressure reading 
was 138/90.  The assessment was hypertension, adequately 
controlled on atenolol.  When seen in August 1998, the Veteran's 
non-fasting blood sugar was 161 and his blood pressure reading 
was 140/100.  The Veteran stated that he had never had his 
prescription for atenolol filled.  In February 1999, his blood 
pressure reading was 144/90 and the assessment was hypertension, 
stable on current medications.  Blood readings between June 1999 
and December 2001 were: 128/86, 124/84, 146/84, 134/84, 124/84, 
148/86, 144/84, 130/70, and 148/98.  A January 10, 2002 treatment 
note reveals that recent labs had shown an elevated blood sugar 
with a random sugar of 158.  The Veteran indicated that there was 
a positive family history for diabetes.  His blood pressure 
reading was 136/90.  The Veteran was diagnosed with non-insulin 
dependent diabetes mellitus, new onset, and started on a 1600-
calorie ADA diet with a goal of a 20-pound weight loss over the 
next 6 months.  Hypertension was noted as borderline control.  

During a May 2003 VA examination, the Veteran's blood pressure 
readings were 160/100 (sitting), 164/102 (standing), and 156/96 
(lying down).  His glucose was measured as 124 and his A1c was 
noted to be 7.1.  The diagnoses were type II diabetes mellitus 
and hypertension.  The examiner opined that the Veteran's 
hypertension more likely than not was not caused by his diabetes, 
as he had been treated for hypertension for years prior to being 
diagnosed with diabetes.  

In an October 2003 statement, M. M., M.D., reiterated that the 
Veteran was initially seen for hypertension on February 5, 1998; 
that an echocardiogram (ECHO) performed the next day was normal; 
and that the Veteran was prescribed atenolol for hypertension.  
Over the ensuing months and years, the Veteran continued to be 
seen for hypertension, which was treated with atenolol and later 
hydrochlorothiazide.  In January 2002, his antihypertensive drug 
was change to Accuretic, a combination of an ACE inhibitor, 
Accupril, and hydrochlorothiazide.  The Accupril component was 
discontinued when the Veteran developed angioneurotic edema and 
was later placed on Diovan for his hypertension.  The first 
description of the Veteran having type II diabetes mellitus was 
at a February 5, 2002 visit.  A June 3, 2002 blood sugar result 
was 131.  A diabetic diet, appropriate weight loss, and a 
medication, Glucophage, were recommended.  The Veteran lost 
weight from a high of 200 pounds in December 2001 to his most 
recent weight of 185-187 pounds.  In summary, the Veteran 
presented in February 1998 with hypertension and he developed 
type II diabetes mellitus in February 2002, for which he 
continues to be followed.

In a September 2007 addendum, the May 2003 VA examiner opined 
that the Veteran's hypertension was not caused by his diabetes, 
nor is it aggravated by his diabetes.  The rationale was that the 
Veteran's hypertension preceded his diabetes by more than ten 
years; that his diabetes was well controlled; and that there was 
no evidence of diabetic nephropathy that would cause his 
hypertension.

Additional treatment records received since the September 2007 
addendum opinion was rendered show blood pressure readings as 
high as 156/100 and 168/106.

In April 2010, the Board sought a VHA opinion to resolve the 
matter on appeal.  In a May 2010 opinion, the VA cardiologist 
noted that the entrance examination blood pressure reading was 
118/72, which is normal, and that the separation examination 
blood pressure reading was 130/90, which is in the Stage I 
hypertensive range but it is not possible to establish a 
diagnosis of hypertension based on a single reading.  The 
guidelines recommend the average of two or more seated BP 
readings at two or more office visits, to establish a diagnosis 
of hypertension.  Thus, the VA cardiologist opined that, as the 
medical record did not establish a diagnosis of hypertension at 
the time of separation or prior to March 5, 1977, the record does 
not establish that the Veteran's hypertension originated during 
service.  The Veteran was clearly hypertensive in 1998, when seen 
at the Danville Family Healthcare Center.  However, the exact 
onset of hypertension cannot be established from the existing 
records, but is no later than 1998.  The VHA specialist added 
that a 2007 Institute of Medicine report concluded that there was 
limited or suggestive evidence of an association between 
hypertension and exposure to Agent Orange.  Limited or suggested 
evidence was defined as "epidemiologic evidence suggests an 
association between exposure to herbicides and the outcome 
(hypertension), but a firm conclusion is limited because chance 
bias, and confounding could not be ruled out with confidence."  
The VA cardiologist added that essential hypertension is highly 
prevalent in the U. S. middle-aged population.  As such, the VHA 
specialist interpreted the existing evidence as indicating that 
it is less likely that Agent Orange (herbicide) exposure during 
service caused the subsequent development of hypertension, and 
more likely that the Veteran would have developed hypertension 
regardless of herbicide exposure.  Thus, the Board finds that the 
preponderance of the evidence is against the Veteran's 
hypertension having its onset in service or within one year of 
military discharge and being due to exposure to herbicides.  

Finally, the VHA opinion discussed the relationship, if any, 
between diabetes mellitus and hypertension.  The cardiologist 
stated that diabetes mellitus is not a direct cause of 
hypertension.  Kidney damage (diabetic nephropathy) from diabetes 
can result in hypertension.  However, in the Veteran's case, the 
evidence shows that his hypertension preceded the onset of 
diabetes; thus, it is unlikely that the Veteran's diabetes 
mellitus type II caused his hypertension.  He added that diabetes 
itself does not worsen hypertension, but diabetic nephropathy 
(kidney damage due to diabetes) can result in worsening of 
hypertension compared to patients without diabetic nephropathy.  
Evidence of diabetic nephropathy would be abnormal protein in the 
urine (microalbuminuria or proteinuria), along with evidence of 
impaired renal function (depressed glomerular filtration rate).  
The VA cardiologist was unable to find evidence in the record of 
diabetic nephropathy, and on the basis of that, concluded that it 
is unlikely that the Veteran's diabetes has worsened the progress 
of his hypertension to date.  The VHA specialist added that, if 
the Veteran can establish or later develops evidence of diabetic 
nephropathy, the issue would need to be readdressed.  Thus, the 
Board also finds that the preponderance of the evidence is 
against the Veteran's diabetes mellitus causing, or aggravating, 
his hypertension beyond the natural progress of the disease.  The 
Board accords great probative value to the May 2010 VHA 
specialist's comments and opinion, based as they were on a review 
of the Veteran's claims file and a detailed review of pertinent 
aspects of his documented medical history, and considers them to 
be of primary importance in the disposition of this appeal.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board).

Significantly, neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of any 
medical opinion that supports a finding of entitlement to service 
connection for hypertension on any basis.

In addition to the medical evidence, the Board has considered the 
Veteran's and his representative's written assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  Matters of diagnosis and etiology are within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his representative 
are not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching each conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the competent, 
probative evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hypertension, to include as due to 
exposure to herbicides or as secondary to service-connected 
diabetes mellitus, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


